ACCEPTED
                                                                                    01-14-00513-CR
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                              1/28/2015 11:30:48 AM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK

                 Nos. 01-14-00513-CR & 01-14-00514-CR

                                     In the                        FILED IN
                                                            1st COURT OF APPEALS
                              Court of Appeals                  HOUSTON, TEXAS
                                    For the                 1/28/2015 11:30:48 AM
                            First District of Texas         CHRISTOPHER A. PRINE
                                                                     Clerk
                                  At Houston

                          

                         Nos. 1330898 & 1330899
                          In the 351st District Court
                           Of Harris County, Texas

                          

                        AARON CHARLES BURTON
                                Appellant
                                   v.
                          THE STATE OF TEXAS
                                Appellee

                        
               STATE’S SECOND MOTION FOR EXTENSION
                        OF TIME TO FILE BRIEF
                          

To the Honorable Court of Appeals:

      The State of Texas, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief. The following facts are

relevant:
       1. The appellant was indicted for evading arrest with a motor vehicle

           and possession of a controlled substance. (1 CR 8; 2 CR 8)1. Both

           indictments alleged two prior felony convictions, with one having

           been committed after the other became final. (1 CR 8; 2 CR 8). The

           appellant pleaded not guilty to both charges. (3 RR 3-4). A jury found

           him guilty as charged. (1 CR 87-88; 2 CR 84, 88). The appellant

           pleaded true to all the enhancement allegations and the trial court

           assessed his punishment in both cases at thirty years’ confinement,

           with the sentences to run concurrently. (1 CR 88, 2 CR 88). The

           appellant filed a timely notice of appeal for both cases. (1 CR 91; 2 CR

           91). The records do not contain trial court certifications of the

           appellant’s right of appeal.

       2. The State’s brief is due on January 28, 2015. The State requests a 30-

           day extension of time in which to file its brief.

       3. This is the State’s second request for extension.

       4. The following facts are relied upon to show good cause for an

           extension of time to allow the State to file its brief:


1For ease of citation, the State will refer to the clerk’s records in these as though they were
sequentially-numbered volumes. Thus, the record for 01-14-00513-CR (the evading case)
will be 1 CR, and the record for 01-14-00514-CR (the possession case) will be 2 CR. Also,
the State notes that the clerk failed to paginate the record for the evading case. For 1 CR,
the State will use the PDF page numbers.
a. Since this Court granted the State’s first motion for extension,
   the undersigned attorney has worked on the following cases:

   1. Shane Allen Mikel
      No. 01-14-00277-CR
      Brief filed December 31, 2014

   2. Brian Wei
      No. PD-1613-14
      Petition for discretionary review filed January 6, 2015

   3. State of Texas v. Joshua Grabow
      No. 1380708 in the 248th District Court
      Handled lengthy jury-charge conference on January 8, 2015

   4. Cedric Hopes
      No. 14-14-00403-CR
      Brief filed January 14, 2015

   5. Gary Ishmael Bolin
      Nos. 14-14-00521-CR & 14-14-00522-CR
      Brief filed January 14, 2015

   6. Jose Treto
      No. 14-14-00369-CR
      Brief filed January 15, 2015

   7. Octaviano Sanchez
      Nos. 14-14-00003-CR et seq.
      Oral argument held January 22, 2015.

   8. Eric Baumgart
      No. 01-14-00320-CR
      Brief filed January 28, 2015
           b. In addition to these cases (and this case), the undersigned
              attorney presently has assigned to him four other cases with
              active deadlines. This workload is common in the appellate
              section of the Harris County District Attorney’s office, thus
              offloading this work to others is not a realistic option.

           c. The undersigned attorney is assigned to receive trial court
              questions from nine felony courts. Though writing briefs is his
              primary duty, the undersigned attorney spends roughly 10% of
              his time answering these trial court questions.


WHEREFORE, the State prays that this Court will grant the requested
extension.
                                               Respectfully submitted,


                                               /s/ C.A. Morgan
                                               CLINTON A. MORGAN
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1923
                                               (713) 755-5826
                                               morgan_clinton@dao.hctx.net
                                               TBC No. 24071454
                            CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:

      Tony Aninao
      taninao@hotmail.com



                                                  /s/ C.A. Morgan
                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  morgan_clinton@dao.hctx.net
                                                  TBC No. 24071454

Date: January 28, 2015